DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 164-191 are pending in the application.
Applicant’s preliminary amendment to the claims, filed on January 26, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
  
Election/Restrictions
Applicant’s election without traverse of 
the species of a cutinase comprising an amino acid sequence that is at least 80% identical to the sequence of UniProt G0RH85,
the species of one or more additional esterases comprising a carboxylic ester hydrolase, wherein the carboxylic ester hydrolase comprises a triacylglycerol lipase,
the species of triacylglycerol lipase comprising an amino acid sequence that is at least 80% identical to the sequence of UniProt G0RIU1, and
 the species of a recombinant whey protein that is recombinant β-lactoglobulin
in the reply filed on January 26, 2022 is acknowledged.
Claims 168-173 and 177-184 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 26, 2022. 


Priority
This application is a continuation application of U.S. non-provisional application no. 17/285,589, filed on April 15, 2021, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2019/056703, filed on October 17, 2019, which claims domestic priority under 35 U.S.C. 119(e) to provisional application no. 62/746,918, filed on October 17, 2018. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Drawings
The drawings are objected to because view numbers must be preceded by the abbreviation "FIG." See 37 CFR 1.84(u)(1). The drawings filed on June 18, 2021 use “Figure”, which should be replaced with “FIG.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 165 is objected to in the recitation of “wherein the esterase is a cutinase comprising” and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the comprises

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 164-167, 174-176, 185-187, and 191 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 164 (claims 165-167, 174-176, 185-187, and 191 dependent therefrom) is indefinite because, while the claim is directed to a “method for producing a food product comprising a recombinant component produced by a recombinant microbial host cell capable of producing the recombinant component…”, the claim does not recite any active method step(s) required to practice the claimed method. In this case, the recitation of “produced by a recombinant microbial host cell…and wherein the esterase 
Claims 165, 175, and 176 contain the trademark/trade name UniProt. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b). See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an esterase and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 164-167, 174-176, and 185-191 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a method for a method for producing β-lactoglobulin by culturing a recombinant fungal host cell expressing a recombinant β-
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification, “[t]he use of recombinant components in food products poses new problems. One such problem is the fact that food products produced from recombinant components frequently contain a significant amount of such recombinant components (more than was typical in previous products in which recombinant components were utilized), and that the use of large 
One such other component is esterase activity. Esterases can hydrolyze ester bonds in diglycerides, triglycerides, phospholipids, and/or lipoproteins to release free fatty acids. Compositions comprising diglycerides, triglycerides, phospholipids, and/or lipoproteins are used in a variety of food products in which recombinant components could be used. In some such food products, the esterase-catalyzed release of free fatty acids can have detrimental effects on properties such as, for example, texture, emulsification, aroma, taste, and nutritional content…
As a result, challenges have to be overcome, particularly with respect to esterase activity, in the production, processing, and use of recombinant components for production of alternatives to animal-derived food products” (paragraphs [0006] to [0008]).
The breadth of the claims: The claims are drawn to a method for producing a food product comprising a recombinant component produced by a recombinant microbial host cell capable of producing the recombinant component, wherein the recombinant microbial host cell comprises a genetic modification that decreases or essentially eliminates activity or expression of an esterase compared to activity or expression of the esterase comprised in a corresponding recombinant microbial host cell, and wherein the esterase comprises a cutinase. 
The recited recombinant microbial host cell encompasses any type of eukaryotic or prokaryotic microbial host cell. 

The recited genetic modification(s) that decreases or essentially eliminates activity or expression of the esterase is unlimited and encompasses any genetic modification(s) that directly or indirectly result(s) in a decreased or essentially eliminated activity or expression of the esterase. For example, the recited genetic modification(s) encompass modification(s) that directly result(s) in a decreased or essentially eliminated activity or expression of the esterase including modification(s) to any transcriptional/transcriptional control sequence of a gene encoding the recited esterase (see specification at paragraph [0075]). The recited genetic modification(s) also encompass modification(s) that indirectly result(s) in a decreased or essentially eliminated activity or expression of the esterase including modification(s) to any transcription/translation modulators for a polynucleotide encoding the recited esterase (see specification at paragraphs [0076] and [0079]).
The recited esterase – including the cutinase and triacylglycerol lipase – is unlimited and encompasses esterases that do not have enzymatic activity on the recited recombinant component.  
Claim 188 is drawn to the method of claim 164, wherein the method further comprises the step of culturing the recombinant microbial host cell under a condition suitable for further decreasing or essentially eliminating the activity of the esterase.
The recited “culturing…under a condition suitable for further decreasing or essentially eliminating the activity of the esterase” is unlimited. 
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working example of a method as encompassed by the claims – a method for producing β-lactoglobulin by culturing a recombinant Trichoderma reesei host cell expressing a recombinant β-lactoglobulin and comprising a deleted cut1 gene encoding the cutinase of UniProt G0RH85 (see Example 3 of the specification beginning at paragraph [0236]), and optionally further comprising a deletion of a gene encoding triacylglycerol lipase of UniProt G0RMI3. Other than a filamentous host cell genetically modified to express a recombinant β-lactoglobulin and having a deletion of a cutinase gene and a triacylglycerol lipase gene, the specification fails to provide any specific guidance or direction for other recombinant microbial host cells having other genetic modifications to produce other recombinant components and having other genetic modifications to decrease the activity or expression of an esterase.
The specification discloses the following working example of a culture condition suitable for further decreasing or essentially eliminating the activity of the esterase - culturing in the presence of an anti-foam agent (see Example 2 of the specification beginning at paragraph [0259]). Other than culturing in the presence of an anti-foam agent, the specification fails to provide any specific guidance or direction for other culture conditions suitable for further decreasing or essentially eliminating the activity of the esterase.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art 
Before the effective filing date, a method for producing β-lactoglobulin by culturing a recombinant filamentous fungal host cell expressing a recombinant β-lactoglobulin was known in the prior art (see, e.g., Pandya et al., US 2017/0273328 A1; cited on form PTO-892; hereafter “Pandya”). However, as previously described, the claims encompass the production of any food product comprising a recombinant component by any recombinant microbial host cell having any genetic modification(s) to produce the recombinant component and further comprising any genetic modification(s) to decrease the activity or expression of an esterase.
It was well-known in the prior art that the field of genetic modification can be unpredictable and advances are often achieved only by empirical experimentation. For example, according to the reference of Guo et al. (Comp. Struct. Biotechnol. J. 15:161-167, 2017; cited on Form PTO-892), “…a lot of organisms are difficult to be engineered because of unknown regulation patterns and the lack of engineering tools for non-model organisms [16]. Even for model microorganisms like Escherichia coli and Saccharomyces cerevisiae, which are well studied and equipped with a broad spectrum of biomolecular tools to allow metabolic engineering easily, the effects of heterologous expression of pathways are often unpredictable to guarantee a high productivity…a key challenge in metabolic engineering is balancing the tug-of-war that exists between the cell's physiological and evolutionary objectives on one side and the engineer's process objectives on the other [20]. Such conflict of resource allocation sometimes cannot be well addressed and toxic intermediates could be built up in the unbalanced pathway” (p. Cell Mol Life Sci 63:2260-2290, 2006; cited on Form PTO-892) teach that a gene in a cell may be regulated by different transcription factors and the contribution from different transcription factors may function under different conditions (page 2283, left column, lines 12-22). Zhou et al. also teach that the relationship between transcription factors and genes may be much more complex than we imagine and states that data from mRNA expression and transcription factor-DNA interactions give only limited information that does not include post-transcriptional events or protein-protein interactions. Also, Kozak, M. (Gene 234:187-208, 1999; cited on Form PTO-892) in describing the principles of protein synthesis states that the details of translational regulation are unique to each mRNA, and thus too complicated to be included in a review of basic mechanisms (page 187, right column, last line-page 188, left column, line 4). The state of the prior art as supported by Zhou et al. and Kozak suggests the unpredictability of determining the factors which would lead to expression modulation for a specific gene. 
As such, one of skill in the art would recognize a high level of unpredictability in achieving a method for producing all food products using all recombinant microbial host cells comprising any genetic modification(s) to produce a food product comprising a recombinant component and any genetic modification(s) that decreases or essentially eliminate activity or expression of any esterase. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods for genetically modifying a microbial cell were known in the prior art, it was not routine in the art to modify a microbial cell by any 
Also, while methods for inactivating esterase activity were known in the prior art, e.g., heat inactivation, it was not routine in the art to identify all culture conditions suitable for further decreasing or essentially eliminating the activity of the esterase.
In view of the scope of the claims, the lack of guidance and working examples provided in the specification, and the high level of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claims 164-167, 174-176, and 185-191 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.

For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the 
The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient." MPEP § 2163. 
The claims are drawn to a method for producing a food product comprising a recombinant component produced by a recombinant microbial host cell capable of producing the recombinant component, wherein the recombinant microbial host cell comprises a genetic modification that decreases or essentially eliminates activity or expression of an esterase compared to activity or expression of the esterase comprised in a corresponding recombinant microbial host cell, and wherein the esterase comprises a cutinase. 
The claimed method recites a genus of recombinant microbial host cells capable of producing any food product comprising a recombinant component and comprising any genetic modification(s) that decrease or essentially eliminate activity or expression 
The recited recombinant microbial host cell encompasses any type of eukaryotic or prokaryotic microbial host cell. 
The recited “food product comprising a recombinant component” produced by the recombinant microbial host cell is unlimited and the recited recombinant microbial host is interpreted as encompassing any genetic modification(s) to produce a “food product comprising a recombinant component”. 
The recited genetic modification(s) that decreases or essentially eliminates activity or expression of the esterase is unlimited and encompasses any genetic modification(s) that directly or indirectly result(s) in a decreased or essentially eliminated activity or expression of the esterase. For example, the recited genetic modification(s) encompass modification(s) that directly result(s) in a decreased or essentially eliminated activity or expression of the esterase including modification(s) to any transcriptional/transcriptional control sequence of a gene encoding the recited esterase (see specification at paragraph [0075]). The recited genetic modification(s) also encompass modification(s) that indirectly result(s) in a decreased or essentially eliminated activity or expression of the esterase including modification(s) to any transcription/translation modulators for a polynucleotide encoding the recited esterase (see specification at paragraphs [0076] and [0079]). 
As such, the genus of recombinant microbial cells is considered to be widely variant with respect to the type of microbial cell, the genetic modification(s) to produce 
Claim 188 is drawn to the method of claim 164, wherein the method further comprises the step of culturing the recombinant microbial host cell under a condition suitable for further decreasing or essentially eliminating the activity of the esterase.
The recited “culturing…under a condition suitable for further decreasing or essentially eliminating the activity of the esterase” is unlimited. 
The specification discloses the actual reduction to practice of a single representative species of the recited genus of recombinant microbial host cells – a recombinant Trichoderma reesei host cell expressing a recombinant β-lactoglobulin and comprising a deleted cut1 gene encoding the cutinase of UniProt G0RH85 (see Example 3 of the specification beginning at paragraph [0236]), and optionally further comprising a deletion of a gene encoding triacylglycerol lipase of UniProt G0RMI3. Other than a filamentous host cell genetically modified to express a recombinant β-lactoglobulin and having a deletion of a cutinase gene and a triacylglycerol lipase gene, the specification fails to provide any specific guidance or direction for other recombinant microbial host cells having other genetic modifications to produce other food products comprising a recombinant component and having other genetic modifications to decrease the activity or expression of an esterase.
Before the effective filing date, it was known that the field of genetic modification can be unpredictable and advances are often achieved only by empirical experimentation. For example, according to the reference of Guo et al. (supra), “…a lot of organisms are difficult to be engineered because of unknown regulation patterns and Escherichia coli and Saccharomyces cerevisiae, which are well studied and equipped with a broad spectrum of biomolecular tools to allow metabolic engineering easily, the effects of heterologous expression of pathways are often unpredictable to guarantee a high productivity…a key challenge in metabolic engineering is balancing the tug-of-war that exists between the cell's physiological and evolutionary objectives on one side and the engineer's process objectives on the other [20]. Such conflict of resource allocation sometimes cannot be well addressed and toxic intermediates could be built up in the unbalanced pathway” (p. 162, column 1, middle). Other than the genetic modifications of gene inactivation or deletion of an esterase gene to achieve decreased activity or expression of an esterase, the prior art does not provide additional information as to the structural elements in regulatory regions of microbial esterase genes which can be modified to decrease the activity or expression of esterases, or how these structural elements should be modified to obtain the desired change in activity or expression. Similarly, neither the specification nor the art provide additional information as to the structural elements in the coding regions of esterase genes generally that can be modified to decrease the activity or expression of esterases. In addition, neither the specification nor the art provide any information as to the identity/structure of transcription/translation modulators for the desired genes. It is well-known in the art that even a relatively simple prokaryotic microorganism achieves gene transcription and translation regulation by means of a series of complex mechanisms. For example, Zhou et al. (Cell Mol Life Sci 63:2260-2290, 2006; cited on Form PTO-892) teach that a gene in a cell may be regulated by different transcription Gene 234:187-208, 1999; cited on Form PTO-892) in describing the principles of protein synthesis states that the details of translational regulation are unique to each mRNA, and thus too complicated to be included in a review of basic mechanisms (page 187, right column, last line-page 188, left column, line 4). 
The specification discloses the actual reduction to practice of a single representative species of the recited genus of culture conditions suitable for further decreasing or essentially eliminating the activity of the esterase – culturing in the presence of an anti-foam agent (see Example 2 of the specification beginning at paragraph [0259]). Other than culturing in the presence of an anti-foam agent, the specification fails to provide any specific guidance or direction for other culture conditions suitable for further decreasing or essentially eliminating the activity of the esterase.
In this case, the genus of recombinant microbial host cells and culture conditions suitable for further decreasing or essentially eliminating the activity of the esterase conditions are considered to be widely variant. Given that the genus of recombinant microbial host cells and culture conditions suitable for further decreasing or essentially eliminating the activity of the esterase are widely variant, given that the specification 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 164-167, 174-176, 185-187, and 191 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pascual et al. (2015/0313251 A1; cited on Form PTO-892; hereafter “Pascual”).

The claims are drawn to a method for producing a food product comprising a recombinant component produced by a recombinant microbial host cell capable of producing the recombinant component, wherein the recombinant microbial host cell comprises a genetic modification that decreases or essentially eliminates activity or expression of an esterase compared to activity or expression of the esterase comprised in a corresponding recombinant microbial host cell, and wherein the esterase comprises a cutinase.
The recitation of “a recombinant component produced by a recombinant microbial host cell capable of producing the recombinant component, wherein the recombinant microbial host cell comprises a genetic modification that decreases or essentially eliminates activity or expression of an esterase compared to activity or expression of the esterase comprised in a corresponding recombinant microbial host cell, and wherein the esterase comprises a cutinase” is interpreted as a product-by-process limitation. 
According to MPEP 2113, “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Although the product-by-process limitation is recited in the context of a claim directed to a method and not a product per se, “[t]here is no logical reason why the nesting of a product-by-process Biogen MA Inc. v. EMD Serono, Inc., 976 F.3d 1326 (Fed. Cir. 2020). 
Regarding claim 164, the reference of Pascual discloses a ready to drink (RTD) beverage containing a dairy component (paragraph [0001]). Pascual discloses the dairy component includes a dairy protein (paragraph [0037]). Pascual discloses a method for making the RTD beverage (paragraph [0055]).
There is no evidence of record that the “dairy protein” of the RTD of Pascual is different in any way from a corresponding “recombinant component” produced by any recombinant microbial host cell comprising a genetic modification that decreases or essentially eliminates activity or expression of any esterase comprising a cutinase as recited in claim 164. As such, absent evidence to the contrary, the disclosed “dairy protein” of the RTD of Pascual is presumed to be structurally and functionally the same as “a recombinant component produced by a recombinant microbial host cell capable of producing the recombinant component, wherein the recombinant microbial host cell comprises a genetic modification that decreases or essentially eliminates activity or expression of an esterase compared to activity or expression of the esterase comprised in a corresponding recombinant microbial host cell, and wherein the esterase comprises a cutinase”. According to MPEP 2113.II, “[o]nce the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product”.

Regarding claim 185, Pascual discloses the dairy protein includes a milk protein (paragraph [0037]). 
Regarding claim 186, Pascual discloses the dairy protein includes whey (paragraph [0037]). 
Regarding claim 187, Pascual discloses the dairy protein includes β-lactoglobulin (paragraph [0037]). 
Regarding claim 191, Pascual discloses the dairy component includes a dairy substitute ingredient, the ingredient including β-lactoglobulin (paragraph [0037]). 

Claims 164-167, 174-176, 185-187, and 191 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pandya (supra). 
The claims are drawn to a method for producing a food product comprising a recombinant component produced by a recombinant microbial host cell capable of producing the recombinant component, wherein the recombinant microbial host cell 
As described above, the recitation of “a recombinant component produced by a recombinant microbial host cell capable of producing the recombinant component, wherein the recombinant microbial host cell comprises a genetic modification that decreases or essentially eliminates activity or expression of an esterase compared to activity or expression of the esterase comprised in a corresponding recombinant microbial host cell, and wherein the esterase comprises a cutinase” is interpreted as a product-by-process limitation. According to MPEP 2113, “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Although the product-by-process limitation is recited in the context of a claim directed to a method and not a product per se, “[t]here is no logical reason why the nesting of a product-by-process limitation within a method…claim should change how novelty of that limitation is evaluated” Biogen MA Inc. v. EMD Serono, Inc., 976 F.3d 1326 (Fed. Cir. 2020). 
The recited “esterase” in claims 164, 185-187, and 189-191 encompasses esterases that do not have enzymatic activity on the recited recombinant component.  
The recited “corresponding recombinant microbial host cell” encompasses a recombinant microbial host cell that recombinantly overexpresses the recited esterase, e.g., a microbial host cell that comprises a mutant promoter that upregulates expression of the recited esterase or a microbial host cell that comprises an additional copy or 
Regarding claims 164-167, 174-176, and 185-187, the reference of Pandya discloses a Pichia pastoris host cell recombinantly expressing a milk protein including β-lactoglobulin (paragraphs [0329] to [0338]). Pandya discloses a dairy substitute food product comprising the β-lactoglobulin (paragraph [0035]). Pandya discloses a method for making the dairy substitute food product comprising the β-lactoglobulin (paragraph [0037]). The recited “corresponding recombinant microbial host cell” is considered to be the Pichia pastoris host cell of Pandya that is modified to overexpress the recited esterase(s), e.g., by mutating a promoter of the Pichia pastoris host cell of Pandya to upregulate expression of the recited esterase, or by transfecting the Pichia pastoris host cell of Pandya with an additional copy or copies of a heterologous gene encoding the recited esterase. 
Regarding claim 191, Pandya discloses a synthetic milk formulation comprising the recombinant β-lactoglobulin (paragraph [0247]). 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 188 is rejected under 35 U.S.C. 103 as being unpatentable over Pandya (supra) in view of Routledge et al. (Microbial Cell Factories 10:17, 2011, 11 pages; cited on Form PTO-892; hereafter “Routledge”). 
Claim 188 is drawn to the method of claim 164, wherein the method further comprises the step of culturing the recombinant microbial host cell under a condition suitable for further decreasing or essentially eliminating the activity of the esterase.
The relevant disclosures of Pandya as applied to claim 164 are set forth above.
Pandya does not disclose culturing the recombinant microbial host cell under a condition suitable for further decreasing or essentially eliminating the activity of the esterase.
The reference of Routledge teaches that the addition of an antifoam in a culture of P. pastoris enhanced the production of a recombinant protein (p. 1, Abstract). Routledge teaches the antifoam is polypropylene glycol P2000 (p. 2, column 1, bottom).
In view of the combination of Pandya and Routledge, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Pandya’s method of producing a milk protein using a P. pastoris host cell to include the antifoam P2000. One would have been motivated to and would have had a reasonable expectation of success to do this because Routledge teaches that the addition of an P. pastoris enhanced the production of a recombinant protein. 
It is acknowledged that the combination of Pandya and Routledge does not teach or suggest that the addition of an antifoam including P2000 in a culture of P. pastoris has the effect of decreasing or essentially eliminating the activity of an esterase. However, the specification discloses that the addition of the antifoam P2000 in a fungal culture produced significantly less esterase activity (paragraphs [0261] and [0262]). 
Therefore, the method of claim 188 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claims 189 and 190 are rejected under 35 U.S.C. 103 as being unpatentable over Pandya (supra).
Claim 189 is drawn to the method of claim 164, wherein the method further comprises the step of purifying the recombinant component away from the esterase to obtain a preparation comprising the recombinant component and a decreased or essentially eliminated activity of the esterase compared to a corresponding preparation.
Claim 190 is drawn to the method of claim 189, wherein the preparation is a powder.
The relevant disclosures of Pandya as applied to claim 164 are set forth above.
Regarding claim 189, Pandya further discloses purifying the recombinant milk protein from the culture medium (paragraphs [0194], [0199], and [0270] and Figure 1) and discloses purification methods (paragraphs [0200] and [0201]).  

The difference between Pandya and claims 189 and 190 is that Pandya does not explicitly teach purifying the recombinant milk protein from a cutinase. However, in view of the disclosures of Pandya, it would have been obvious to one of ordinary skill in the art before the effective filing date to purify the recombinant milk protein from contaminating proteins present in the culture medium. One of skill in the art would have recognized that by purifying the recombinant milk protein from contaminating proteins present in the culture medium, the recombinant milk protein would have been purified from cutinase produced by the recombinant microbial host cell. One would have been motivated to and would have had a reasonable expectation of success to purify the recombinant milk protein from contaminating proteins present in the culture medium because of the express teachings of Pandya to do so. 
Therefore, the method of claims 189 and 190 would have been obvious to one of ordinary skill in the art before the effective filing date.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 164-167, 174-176, and 185-191 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107, 109, 110, 122, and 131 of co-pending U.S. patent application no. 17/285,589 (reference application) in view of Pandya (supra, cited on form PTO-892). 
Regarding claims 164 and 185-187 of this application, claim 131 of the reference application recites a recombinant microbial host cell that is capable of producing a recombinant component and that comprises a genetic modification that decreases or essentially eliminates activity or expression of an esterase compared to activity or expression of the esterase comprised in a corresponding recombinant microbial host cell, wherein the esterase comprises a cutinase, 
wherein the recombinant component is a recombinant protein,
wherein the recombinant protein is selected from the group consisting of a recombinant plant protein, a recombinant algae protein, a recombinant fungal protein, a recombinant microbial protein, and a recombinant animal protein, 

wherein the recombinant milk protein is a recombinant whey protein, and
wherein the recombinant whey protein is a recombinant β-lactoglobulin.
Regarding claim 165 of this application, claim 107 of the reference application recites (in relevant part) wherein the cutinase comprises an amino acid sequence that is at least 80% identical to a sequence selected from UniProt sequences G0RH85.
Regarding claims 166 and 167 of this application, claim 109 of the reference application recites wherein the esterase further comprises a carboxylic ester hydrolase.
Regarding claim 174 of this application, claim 110 of the reference application recites wherein the esterase further comprises a triacylglycerol lipase. 
Regarding claims 175 and 176 of this application, claim 122 of the reference application recites (in relevant part) wherein the esterase further comprises an esterase that comprises an amino acid sequence that is at least 80% identical to a sequence selected from UniProt sequences G0RMI3.
The differences between the claims of this application and the claims of the reference application are:
the claims of the reference application are drawn to a recombinant microbial host cell, while the claims of this application are drawn to a method for producing a food product; and
the claims of the reference application do not recite the limitations of claim189- 191 of this application.  
As previously stated, the reference of Pandya discloses a Pichia pastoris host cell recombinantly expressing a milk protein including β-lactoglobulin (paragraphs 
Pandya teaches purifying the recombinant milk protein from the culture medium (paragraphs [0194], [0199], and [0270] and Figure 1) and discloses purification methods (paragraphs [0200] and [0201]).  
Pandya teaches powder compositions comprising the recombinant milk protein(s) (paragraph [0175] and [0176]). 
In view of the teachings of Pandya, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the recombinant microbial host cell of the claims of the reference application according to Pandya to produce β-lactoglobulin and prepare a food product comprising the β-lactoglobulin. One would have been motivated to and would have had a reasonable expectation of success to do this because the claims of the reference application are drawn to a recombinant microbial host cell that produces a recombinant β-lactoglobulin and Pandya discloses using a recombinant microbial host cell that produces a recombinant β-lactoglobulin to produce the recombinant β-lactoglobulin followed by making a dairy substitute food product comprising the recombinant β-lactoglobulin. Therefore, the method of claims 164-167, 174-176, and 185-191 is unpatentable over the claims of the reference application in view of Pandya. 


Claim 188 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 107, 109, 110, 122, and 131 of co-pending U.S. patent application no. 17/285,589 (reference application) in view of Pandya (supra, cited on form PTO-892) as applied to claims 164-167, 174-176, 185-187, and 191 above, and further in view of Routledge (supra, cited on Form PTO-892). 
Claim 188 is drawn to the method of claim 164, wherein the method further comprises the step of culturing the recombinant microbial host cell under a condition suitable for further decreasing or essentially eliminating the activity of the esterase.
The claims of the reference application do not recite and Pandya does not disclose culturing the recombinant microbial host cell under a condition suitable for further decreasing or essentially eliminating the activity of the esterase.
The reference of Routledge teaches that the addition of an antifoam in a culture of P. pastoris enhanced the production of a recombinant protein (p. 1, Abstract). Routledge teaches the antifoam is polypropylene glycol P2000 (p. 2, column 1, bottom).
In view of the additional teachings of Routledge, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add antifoam P2000 to a culture of the claimed recombinant microbial cell of the reference application. One would have been motivated to and would have had a reasonable expectation of success to do this because Routledge teaches that the 
It is acknowledged that the combination of Pandya and Routledge does not teach or suggest that the addition of an antifoam including P2000 has the effect of decreasing or essentially eliminating the activity of an esterase. However, the specification discloses that the addition of the antifoam P2000 in a fungal culture produced significantly less esterase activity (paragraphs [0261] and [0262]). Therefore, the method of claim 188 is unpatentable over the claims of the reference application in view of Pandya and Routledge. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Horii et al. (Enzyme and Microbial Technology 46:194-199, 2010; cited on Form PTO-892) discloses an Aspergillus oryzae and a Saccharomyces cerevisiae overexpressing a recombinant cutinase for the production of free fatty acids from salt-free butter (p. 194, Abstract).

Conclusion
Status of the claims:
Claims 164-191 are pending.
Claims 168-173 and 177-184 are withdrawn from consideration.

No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656